Per curiam.
In this case, the respondent having been indicted in the Superior Court for Waldo County for violation of R. S., Chap. 118, Sec. 2, filed a motion to quash the indictment alleging that the offense there charged was not punishable “by imprisonment for life or for any term of years,” and being a minor child under the age of seventeen years the Waldo County Municipal Court, as a juvenile court, had exclusive, original jurisdiction to hear and determine prosecutions therefor as provided in R. S., Chap. 133, Sec. 2, as amended by P. L., 1947, Chap. 334, Sec. 1. The case comes forward on Report.
Hillard H. Buzzell, County Attorney for County of Waldo, for State of Maine.
H. C. Buzzell, for respondent.
The indictment sufficiently charged the violation of the following provision contained in Sec. 2 of Chap. 118, swpra:
“Whoever wilfully and maliciously sets fire to any meeting-house, court-house, jail, town house, college, academy or other building erected for public use, or to any store, shop, office, barn, or stable of his wife or another within the curtilage of a dwelling-house, so that such dwelling-house is thereby endangered, and such public or other building is thereby burned in the night-time, shall be punished by imprisonment for any term of years
The offense with which he was charged being punishable by imprisonment for any term of years, was indictable and the Superior Court had jurisdiction to hear and try the respondent on the indictment.
Therefore, in accordance with the terms of the report the motion to quash is overruled and the case remanded to the Superior Court, the defendant to plead to said indictment and the case to be there tried or otherwise disposed of.

So ordered.

Sitting: Sturgis, C. J., Thaxter, Murchie, Tompkins, Fellows, Merrill, JJ.